BBICKELL, C. J.
It is settled by former decisions, which we are unwilling to disturb, that a married woman can not, directly or indirectly, whether by mortgage or absolute deed, convey her statutory separate estate as a security for, or in consideration of the debt of her husband.' — Weil v. Pope, 53 Ala. 585; Williams v. Bass, 57 Ala. 487. These authorities also indicate that, at her instance', a court of equity will intervene, and rescind a conveyance founded upon such consideration, though there may not be fraud or duress, and no averment or evidence of improvidence in the transaction. There was, consequently, error in sustaining the motion to dismiss the bill for want of equity. Let the decree be reversed, and the cause remanded.